UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1363


ODETTE TIENMENI,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 9, 2015                 Decided:   November 25, 2015


Before GREGORY and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Godwill C. Tachi, TACHI LAW FIRM, LLC, Greenbelt, Maryland, for
Petitioner.   Brianne Whelan Cohen, Senior Litigation Counsel,
Andrea N. Gevas, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Odette   Tienmeni,        a    native     and     citizen    of     Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (Board)    denying       her   motion   to   reconsider.        We    have

reviewed the administrative record and the Board’s order and

find no abuse of discretion.             We therefore deny the petition for

review for the reasons stated by the Board.               See In re: Tienmeni

(B.I.A. Mar. 9, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court       and   argument   would    not    aid   the

decisional process.

                                                                 PETITION DENIED




                                          2